 

Exhibit 10.2

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), dated as of [ _______ ], 2015, is made
by and between Xcel Brands, Inc., a Delaware corporation, and its successors
and/or assigns (the “Company”) and Burch Acquisition, LLC, a Delaware limited
liability company (the “Seller”).

 

WHEREAS, the Company and C Wonder Licensing, LLC (collectively the “Buyers”),
the Seller and, for purposes of Sections 6.6, 7.9 and 12.1 of the Purchase
Agreement (as defined below), J. Christopher Burch have entered into that
certain Asset Purchase Agreement, dated as of July 16, 2015 (the “Purchase
Agreement”), pursuant to which, on the Closing Date, the Buyers shall have
acquired the Acquired Assets (as defined in the Purchase Agreement);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, the Seller will be
issued and shall receive Xcel Shares (as defined herein); and

 

WHEREAS, on the terms and conditions set forth in the Purchase Agreement, the
Holder (as defined below) desires and agrees to be bound by the restrictions on
transfer, and to vote all Xcel Shares issued to them pursuant to the terms of
the Purchase Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt, sufficiency and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

1.   Definitions. All capitalized terms used but not defined herein shall have
the meanings given to such terms in the Purchase Agreement. For the purposes of
this Agreement, the following terms shall have the respective meanings set forth
below or elsewhere in this Agreement as referred to below:

 

“Affiliate” shall mean any other person or entity who directly, or indirectly
through one or more intermediaries, is in control of, is controlled by, or is
under common control with, such Holder. For purposes of this definition, control
of an entity means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such entity whether by contract,
securities ownership or otherwise; and the terms “controlling” and “controlled”
shall have the respective meanings correlative to the foregoing.

 

“Common Stock” shall mean common stock, par value $0.001 per share, of the
Company.

 

“Holder” means Seller, for so long as it owns any Xcel Shares, and its permitted
successors, assigns and direct and indirect transferees who are Related Parties
and who become beneficial owners of Xcel Shares.

 

 

 

 

“Transfer” means to (i) sell, transfer, assign, or otherwise dispose of, or (ii)
enter into any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of.

 

“Xcel Shares” shall mean (i) the shares of Common Stock issued to the Seller as
a result of the payment of a portion of the Purchase Price in the form of shares
of Common Stock, (ii) Earn Out Shares, (iii) the Adjustment Shares (as defined
in the Lock Up Agreement) and (iv) any other shares of Common Stock or other
capital stock of the Company issued to the Seller pursuant to the Purchase
Agreement.

 

2.   Agreement to Vote Shares; Irrevocable Proxy. The Holder hereby appoints
Robert D’Loren, or in the event that Robert D’Loren is not the Chief Executive
Officer of the Company, such person as the Board of Directors of the Company may
appoint after the date of this Agreement (the “Proxy Holder”) its proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote or
act by written consent during the term of this Agreement with respect to the
Xcel Shares. Holder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy and
limited power of attorney. The proxy and limited power of attorney granted
hereunder by Holder shall be irrevocable during the term of this Agreement,
shall be deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by Holder
with respect to the matters contemplated hereunder. The power of attorney
granted by Holder herein is a limited durable power of attorney and shall
survive the dissolution, bankruptcy, death or incapacity of the Holder. The
proxy and limited power of attorney granted hereunder shall terminate upon the
termination of this Agreement. All parties hereto acknowledge and agree that the
Proxy Holder shall, and the Holder hereby irrevocably consents to, vote all Xcel
Shares owned by the Holder in favor of matters recommended or approved by the
Board of Directors of the Company, or, if such matters are neither recommended
nor approved by the Board of Directors of the Company, then at the direction of
the Board of Directors of the Company, in respect of all matters for which
stockholder approval is sought or required.

 

3.   No Voting Trusts or Other Arrangements. The Holder agrees that it shall
not, and shall not permit any entity under its control to, grant any proxies
with respect to the Xcel Shares or subject any of the Xcel Shares to any
arrangement with respect to the voting of the Xcel Shares other than pursuant to
this Agreement.

 

4.   Transfer and Encumbrance.

 

(a)        The Holder represents and warrants that (i) Holder shall not grant
any Liens on the Xcel Shares, other than those that may be created by the
Purchase Agreement or the Lock-Up Agreement; (ii) Holder shall not grant any
options, warrants or other rights, agreements, arrangements or commitments of
any character relating to the pledge, disposition or voting of the Xcel Shares;
and (iii) Holder shall not enter into any voting trusts or voting agreements
with respect to the Xcel Shares, other than this Agreement or the Purchase
Agreement. The Holder represents and warrants as of the date of this Agreement
(i) that Holder has full power and authority to enter into, execute and deliver
this Agreement and to perform fully the Holder’s obligations hereunder, and (ii)
this Agreement constitutes the legal, valid and binding obligation of the Holder
in accordance with its terms. The Holder covenants that the representations and
warranties shall be true and correct as of the date of the issuance of each Xcel
Share, if additional shares are ever issued.

 

 

 

 

(b)        In the event the Holder desires to Transfer any Xcel Shares to one or
more partners or members of such Holder, if applicable, or to an Affiliate of
such Holder (in each case, a “Related Party”), such Holder may Transfer such
Xcel Shares only if, as precondition to such Transfer, the Related Party agrees
in writing, reasonably satisfactory in form and substance to the Company and
Proxy Holder, to be bound by this Agreement.

 

5.   No Obligation of Company. Nothing in this Agreement constitutes an
obligation of the Company to issue any Xcel Shares, and the Holder acknowledges
and agrees that the determination of issuance of any Xcel Shares shall be made
in accordance with the Purchase Agreement or other agreement with the Company.

 

6.   Specific Performance. Each party hereto acknowledges that (i) it will be
difficult to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement and (ii)
in the event of any such failure, the other party will not have an adequate
remedy at law or damages. Accordingly, each party hereto agrees that injunctive
relief or other equitable remedy, in addition to remedies at law or damages, is
the appropriate remedy for any such failure and will not oppose the granting of
such relief on the basis that the other party has an adequate remedy at law.
Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with any other
party’s seeking or obtaining such equitable relief.

 

7.   Entire Agreement. The Purchase Agreement, the Related Agreements and this
Agreement supersede all prior agreements, written or oral, among the parties
hereto with respect to the subject matter hereof and contains the entire
agreement among the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by all the parties
hereto. No waiver of any provisions hereof by any party shall be deemed a waiver
of any other provision hereof by any such party, nor shall any such waiver be
deemed a continuing waiver of any provision hereof by such party.

 

8.   Notices. All notices and other communications pursuant to this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt); provided that a copy is mailed by registered
mail, return receipt requested, or (c) one Business Day after its delivery, if
sent by a nationally recognized overnight delivery service (receipt requested),
in each case as set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other party):

 

(i)         in the case of the Company, to the Company at its principal office
set forth in the Purchase Agreement; and

 

(ii)        in the case of a Holder, to the address provided by such Holder to
the Company in writing.

 

 

 

 

9.   Miscellaneous.

 

(a)         In addition to other legends that are required, either by agreement
or by federal or state securities laws, each certificate representing any of the
Shares shall be marked by the Company with a legend substantially in the
following form:

 

“THE SALE, TRANSFER, HYPOTHECATION, NEGOTIATION, PLEDGE, ASSIGNMENT,
ENCUMBRANCE, GRANT OF ANY OPTION, WARRANT OR OTHER RIGHT TO PURCHASE, OR OTHER
DISPOSITION (COLLECTIVELY, “TRANSFER”) OF THE SHARES EVIDENCED BY THIS
CERTIFICATE ARE SUBJECT TO RESTRICTIONS AND A GRANT OF PROXY PURSUANT TO THAT
CERTAIN VOTING AGREEMENT BY AND BETWEEN XCEL BRANDS, INC. AND THE HOLDER NAMED
THEREIN, DATED AS OF [ _______________ ], 2015 (THE “VOTING AGREEMENT”), COPIES
OF EACH OF WHICH MAY BE OBTAINED FROM THE SECRETARY OF XCEL BRANDS, INC. NO
TRANSFER OF THE SHARES MAY BE MADE UNLESS SPECIFIC CONDITIONS OF THE VOTING
AGREEMENT ARE SATISFIED.”

 

(b)       THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL
BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The
parties hereby irrevocably submit to the exclusive jurisdiction of the courts of
the State of Delaware and the federal courts of the United States of America, in
each case sitting in Delaware, solely in respect of the interpretation and
enforcement of the provisions of this Agreement and in respect of the
transactions contemplated hereby, and hereby waive, and agree not to assert, as
a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or federal court. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 8 or in such other manner as may be
permitted by law shall be valid and sufficient service thereof.

 

(c)         EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, AND (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY.

 

 

 

 

(d)         If any provision of this Agreement or the application of such
provision to any person or circumstances shall be held invalid or unenforceable
by a court of competent jurisdiction, such provision or application shall be
unenforceable only to the extent of such invalidity or unenforceability, and the
remainder of the provision held invalid or unenforceable and the application of
such provision to persons or circumstances, other than the party as to which it
is held invalid, and the remainder of this Agreement, shall not be affected.

 

(e)         This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

 

(f)         This Agreement shall terminate automatically upon the earlier of:
(i) the Transfer of all Xcel Shares held by the Holder to persons or entities
who are not Related Parties of the Holder in compliance with the Purchase
Agreement, the Lock Up Agreement and any other agreement between the Company and
the Holder governing the subject matter herein; (ii) (A) a merger or
consolidation to which the Company is a party (other than one in which the
stockholders of the Company prior to the event own a majority of the voting
power of the surviving or resulting corporation) (B) a sale, lease, transfer,
exclusive license or other disposition of all or substantially all of the assets
of the Company, (C) a sale or transfer by the Company’s stockholders of voting
control, in a single transaction or a series of transactions, or (D) approval by
the shareholders of the Company of a complete liquidation or dissolution of the
Company; or (iii) a failure by Xcel to pay any material amount due to Seller
under the terms of the Purchase Agreement after being given a reasonable
opportunity to cure such failure.

 

(g)         Each party hereto shall execute and deliver such additional
documents as may be necessary or desirable to effect the transactions
contemplated by this Agreement.

 

(h)        No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto. Any assignment contrary to the provisions of this Section 9(h)
shall be null and void.

 

(i)         Notwithstanding anything in this Agreement to the contrary, if there
shall at any time be more than one Holder, the representations, warranties and
covenants of each such Holder set forth herein shall be joint and several.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Voting
Agreement as of the date first written above.

 

  XCEL BRANDS, INC.           By:       Name: Robert D’Loren     Title:   Chief
Executive Officer         HOLDER:         BURCH ACQUISITION, LLC           By:  
  Name:       Title:  

 

Signature Page to Voting Agreement

 

 

 

